

115 HR 1389 IH: Increasing State Flexibility in Care Coordination for the Most Vulnerable Act of 2017
U.S. House of Representatives
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1389IN THE HOUSE OF REPRESENTATIVESMarch 7, 2017Mr. Bilirakis introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to provide States with flexibility to provide care
			 coordination under Medicaid for the most vulnerable through managed care.
	
 1.Short titleThis Act may be cited as the Increasing State Flexibility in Care Coordination for the Most Vulnerable Act of 2017. 2.State flexibility to provide care coordination under Medicaid for the most vulnerable through managed careSection 1932(a)(2) of the Social Security Act (42 U.S.C. 1396u–2(a)(2)) is amended by striking subparagraphs (A) and (B).
		